DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 10/5/2021.
The application has been amended as follows: 
1. (Currently Amended) A hot-rolled steel sheet comprising, as a chemical composition, by mass%,
C: 0.030% or more and less than 0.075%,
Si+Al: 0.08% to 0.40%, 
Mn: 0.5% to 2.0%,
Ti: 0.020% to 0.150%,
Nb: 0% to 0.06%,
Mo: 0% to 1.0%,
V: 0% to 1.00%,
W: 0% to 1.0%,
B: 0% to 0.005%,
Cu: 0% to 1.2%,
Ni: 0% to 0.80%,

Ca: 0% to 0.005%,
REM: 0% to 0.050%,
P: 0% to 0.040%,
S: 0% to 0.0100%,
N: 0% to 0.0100%, and
a remainder comprising Fe and impurities,
wherein the hot-rolled steel sheet includes a microstructure having 
the microstructure contains 90% to 98% of 
in the martensite, a number proportion of martensite grains having a hardness of 10.0 GPa or more is 10% or less, and 
a ratio N1/N2 of a number N1 of martensite grains having a hardness of 8.0 GPa or more and less than 10.0 GPa to a number N2 of martensite grains having a hardness of less than 8.0 GPa is in a range from 0.8 to 1.2.

	3. (Currently Amended) The hot-rolled steel sheet according to claim 1,
	wherein Ti existing as a Ti carbide is, by mass%, 40% or more of Tief calculated by Equation (1),
	Tief=(Ti)-48/14x(N)-48/32x(S)	(1),
	where (Ti), (N), and (S) each represent a content, by mass%, of each corresponding element.

	5. (Currently Amended) The hot-rolled steel sheet according to claim 2,
	wherein Ti existing as a Ti carbide is, by mass%, 40% or more of Tief calculated by Equation (1),
	Tief=(Ti)-48/14x(N)-48/32x(S)	(1),
where (Ti), (N), and (S) each represent a content, by mass%, of each corresponding element.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest the hot-rolled steel sheet as claimed. 
In particular, the closest prior art, Toyoda (JP 2014-141703), wherein an English machine translation is used and cited herein, teaches a hot-rolled steel sheet having a chemical composition comprising, by mass%, C: 0.02% or more, 0.10% or less, Si: 0.1% or less, Mn: 0.5% or more, 2.0% or less, P: 0.1% or less, S: 0.01% or less, Al: 0.2% or more, 1.0% or less, N: 0.01% or less, Ti: 0.01% or more, 0.11% or less, and a balance of Fe and unavoidable impurities (Abstract, [0010]), which overlaps with the composition ranges recited in claim 1. Toyoda further teaches a microstructure containing, by area%, 90% or more ferrite and 1-10% martensite (Abstract, [0043], [0047]), which overlaps with the microstructure ranges recited in claim 1. 
However, Toyoda fails to disclose or fairly suggest the features of wherein in the martensite, a number proportion of martensite grains having a hardness of 10.0GPa or more is 10% or less, and a ratio N1/N2 of a number N1 of martensite grains having a hardness of 8.0 GPa or more and less than 10.0 GPa to a number N2 of martensite grains having a hardness of less than 8.0 GPa is in a range from 0.8 to 1.2. 
Toyoda teaches an overlapping composition and a process of making comprising making a slab by continuous casting, reheating to a temperature range of 1200 ° C. or higher, rough rolling, finish rolling with a finishing temperature of the final finish rolling set to 880 to 1000 ° C, cooling within 0.01 seconds and 1.0 seconds to 600 to 750 ° C at a cooling rate of 30 ° C / sec or higher, air cooling for 3 to 10 seconds, and then cooling at a cooling rate of 30 ° C / sec or higher to 200°C or lower, followed by 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-6 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Primary Examiner, Art Unit 1734